I concur. I do so, however, subject to the following observation: I do not consider the portion of the opinion which deals with the power of this court to call in district judges to sit in place of a disqualified member as either holding or intimating that the provision of Chap. 105, Laws of Utah, 1941, which authorizes the governor to appoint a justice pro tempore, is invalid. The question of the validity of such provision need not be determined in order to adjudicate the matter in issue here; nor need we determine the scope of power vested in this court under Sec. 2, Art. VIII of our constitution. Hence I do not desire to express an opinion relative thereto in this case. *Page 402